HEDRICK, Judge.
Plaintiffs’ exception to the critical findings of fact raises the question of the sufficiency of the evidence or the stipulations in the record to support such findings.
The record before us demonstrates that the court heard no evidence and that the parties made no stipulations as to the facts. Thus, the record does not support the critical findings of fact from which the trial court drew its conclusions of law and entered judgment for the defendants. Because the record fails to support the judgment, the judgment must be vacated and the cause remanded to the Superior Court for further proceedings.
Vacated and remanded.
Judges Britt and Martin concur.